Citation Nr: 0912525	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-40 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for nosebleeds, to 
include as secondary to a service-connected sinus infection.

2.  Entitlement to service connection for depression to 
include as secondary to service-connected laryngitis, 
headaches, hearing loss, tinnitus, sinus infection, left 
inguinal herniorrhaphy, and/or otalgia.

3.  Entitlement to a compensable evaluation for service-
connected headaches.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel
INTRODUCTION

The Veteran had active service from October 1944 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  A nosebleed disability was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the Veteran's active service, nor 
causally related to, or aggravated by, a service-connected 
disability.

2.  Depression was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the Veteran's active service, nor 
causally related to, or aggravated by, a service-connected 
disability.

3.  The Veteran's tension headaches are manifested by 
frequent, non-prostrating attacks that do not require 
continuous medication, have no significant effect on his 
usual occupation, and have mild to no effect on his 
activities of daily living. 


CONCLUSIONS OF LAW

1.  A nosebleed disability was not incurred in or aggravated 
by active service, and is not proximately caused or 
aggravated by the Veteran's service-connected sinus infection 
disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.102, 3.303, 3.310 (2008).

2.  Depression was not incurred in or aggravated by active 
service, and is not proximately caused or aggravated by the 
Veteran's service-connected disabilities.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2008).

3.  The criteria for a compensable evaluation for headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.
 
According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the present case, VA satisfied its duty to notify by means 
of January 2007 and May 2008 letters from the agency of 
original jurisdiction (AOJ) to the appellant that informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The letters also fulfilled the 
requirements set out in Dingess and Vazquez. 

Recognition is given to the fact that complete VCAA notice 
was not provided until after the initial unfavorable AOJ 
decision.  However, the Federal Circuit Court and Veterans 
Claims Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, and then go back and readjudicate the 
claim, such that the essential fairness of the adjudication - 
as a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal 
Circuit Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the May 2008 
notice was provided to the Veteran, the claim was 
readjudicated in a Jun 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the Veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria and Analysis

1.  Service Connection

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows or 
fails to show as to each claim.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a). 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
Veteran's claim for service connection was received by the RO 
in January 2007.  As such, the amended version of the 
38 C.F.R. § 3.310 applies.

A.   Nosebleeds

The Veteran asserts that service connection is warranted for 
nosesbleeds, to include as secondary to a service-connected 
sinus infection disability.  In order to prevail on the issue 
of service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

With respect to current disability, a March 2007 VA 
examination report shows that the Veteran was diagnosed with 
recurrent epistaxis.  However, with regard to an in-service 
injury or disease, the Veteran's service treatment records 
are silent for complaints of or treatment for nosebleeds.  
Indeed, the examiner from the Veteran's April 1946 separation 
examination indicated that the Veteran's nose and sinuses 
were normal.  Further, there is no clinical opinion of record 
that relates the Veteran's current recurrent epistaxis to 
service.  The Veteran does not argue to contrary.  Rather, he 
asserts that his problem with recurrent nosebleeds is caused 
or aggravated by his service connected sinusitis.  

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

As noted above, the record reflects that the Veteran has been 
diagnosed with nosebleeds (epistaxis).  He is also service 
connected for chronic sinusitis.  However, the competent 
clinical evidence of record does not demonstrate that such 
symptomology is caused or aggravated by his service-connected 
sinus infection disability.  In this regard, the examiner 
from the Veteran's March 2007 VA examination opined that she 
did not believe that his nosebleeds were caused or aggravated 
by his sinus infections.  According to the examiner:

With the patient's age and with the dry 
environment and the decreased moisture of 
his nasal cavity, the most likely cause 
of his epistaxis are just the dry air and 
fragility of his vessels.  This a very 
common entity that occurs as we age.  In 
light of the fact that his epistaxis 
improved during the summer months, where 
there is moisture modification, I 
definitely support this.  Therefore, it 
is less likely as not that his nosebleeds 
are made worse by his service-connected 
sinus infections.

Therefore, in the absence of any evidence to the contrary, 
the Board concludes that the Veteran's nosebleed disability 
is neither caused nor aggravated by his service-connected 
sinus infection disability.  Thus, the preponderance of the 
evidence is against a grant of service connection on a 
secondary basis.

In conclusion, although the Veteran asserts that his current 
nosebleed disability, is related to service, including his 
service-connected sinus infection disability, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The negative evidence of record, 
including the March 2007 medical opinion, is of greater 
probative value than the Veteran's statements in support of 
his claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the Veteran has a 
current nosebleed disability that is related to his service-
connected sinus infection disability or any incident of his 
active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the Veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2008), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a nosebleed disability, to and the claim must 
be denied.

B.   Depression

The Veteran asserts that service connection is warranted for 
depression, to include as secondary to his service-connected 
disabilities.  With respect to a grant of service connection 
on a direct incurrence basis, the Veteran's service treatment 
records do not demonstrate that he ever complained, or was 
treated for depression.  Indeed, on his April 1946 separation 
examination, the examiner reported that the Veteran did not 
have an abnormal psyche, including neurasthenia, 
psychasthenia, depression, instability, or worries.  With 
respect to a current disability, post-service VA treatment 
records demonstrate that he tested both positive and negative 
for depression on depression screenings.  Such records also 
show that the Veteran talked about depression that was 
related to his wife's deteriorating health, for whom he 
provided care.  However, on VA examination in March 2007, 
although the examiner indicated that the Veteran experienced 
intermittent periods of depressed feelings or dysphoric 
episodes, he also indicated that no diagnosis or condition 
was found on Axis 1 and that the Veteran did not have a 
mental disorder.  Put another way, the evidence of record 
fails to establish a current diagnosis of depression.  
Further, the record does not demonstrate any examiner, 
including the March 2007 examiner, has opined that the 
Veteran's current psychiatric symptomology is etiologically 
related to service.  

Thus, in the absence of psychiatric disability in service, a 
clear current diagnosis of depression, and the absence of a 
competent nexus opinion, the Board finds that the 
preponderance of the evidence is against a grant of direct 
service connection for depression.  Indeed, even the 
Veteran's initial demonstration of depressive symptoms, more 
than 60 years after discharge from service, are too remote 
from service to be reasonably related to service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran is also not entitled to a grant of service 
connection on a secondary basis.  The record demonstrates 
that the Veteran is service-connected for laryngitis, 
headaches, hearing loss, tinnitus, sinus infection, left 
inguinal herniorrhaphy, and otalgia.  As noted above, the 
record reflects that the Veteran periods of depressed 
feelings or dysphoric episodes, but no clinical diagnosis of 
depression.  Nevertheless, the competent clinical evidence of 
record does not demonstrate that the Veteran's periods of 
depressed feelings or dysphoric episodes, are caused or 
aggravated by his service-connected disabilities.  In this 
regard, the examiner from the Veteran's March 2007 VA 
examination opined that the Veteran's intermittent dysphoric 
episodes were related to the level of his wife's physical 
impairment.  Further, the examiner indicated that the 
Veteran's social and interpersonal constrictions were because 
of his wife's inability to get out but that he still made an 
effort to get them out and maintain some leisure pursuits, 
specifically reading.  Therefore, in the absence of any 
evidence to the contrary, the Board concludes that the 
Veteran's depression disability is neither caused nor 
aggravated by his service-connected laryngitis, headaches, 
hearing loss, tinnitus, sinus infection, left inguinal 
herniorrhaphy, and/or otalgia.  Thus, the preponderance of 
the evidence is against a grant of service connection on a 
secondary basis.

In conclusion, although the Veteran asserts that his current 
depression is related to service, including his service-
connected disabilities, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  He is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The negative 
evidence of record, including the March 2007 medical opinion, 
is of greater probative value than the Veteran's statements 
in support of his claim.  Accordingly, the Board finds that 
the competent evidence of record fails to establish that the 
Veteran has a current depression is related to his service-
connected laryngitis, headaches, hearing loss, tinnitus, 
sinus infection, left inguinal herniorrhaphy, and/or otalgia, 
or any incident of his active military service.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2008), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for depression, to include as 
secondary to the Veteran's service-connected disabilities and 
the claim must be denied.

2.  Headaches

The Veteran asserts that a higher evaluation is warranted for 
his service-connected headaches.  At the outset, the Board 
notes that the Veteran filed his claim for an increased 
evaluation for his service-connected headaches on January 4, 
2007.  Therefore, the rating period for consideration on 
appeal begins January 4, 2006.

The Veteran's headaches have been assigned a noncompensable 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2008).  Under this Diagnostic Code, a noncompensable 
evaluation is assigned when there are less frequent attacks.  
In order to achieve the next higher, 10 percent evaluation, 
the evidence must demonstrate characteristic prostrating 
attacks averaging one in two months over the last several 
months. A 30 percent evaluation is assigned for 
characteristic prostrating attacks occurring on an average 
once a month over the last several months. 

In this case, on his April 2007 Notice of Disagreement, the 
Veteran reported that he experienced headaches at least once 
a week that last all day long, which required him to take 
over the counter medication, rendered him unable to function, 
and required him to sit down, close his eyes, and rest.  On 
VA examination in March 2007, the Veteran again reported 
experiencing frequent headaches on the right side of his face 
and forehead and that such headaches worsened significantly 
with sinus infections.  He also indicated that the headaches 
occurred, on average, three to four times per month and that 
they were not prostrating or debilitating and did not cause 
nausea or photophobia.  Upon evaluation, the examiner 
reported that the Veteran experienced headaches, which lasted 
for hours, two to three times per month.  However, she 
reported that the headaches were not treated with continuous 
medication, were not prostrating, and that ordinary activity 
was possible.  The examiner also indicated that the Veteran's 
headaches had no significant effect on the Veteran's usual 
occupation, had a mild effect on chores and recreation, and 
no effect on shopping, exercise, sports, travelling, feeding, 
bathing, dressing, toileting, and grooming.

The Board observes that although there are both private and 
VA outpatient treatment records of record, none of these 
records specifically pertain to the frequency, severity, etc. 
of the Veteran's service-connected headaches.

Thus, in weighing the objective, clinical evidence of record, 
the Board concludes that the Veteran's overall disability 
picture (i.e.--frequent, but non-prostrating headaches that 
do not require medication, have no significant effect on his 
usual occupation, and have mild to no effect on his 
activities of daily living) more nearly approximates the 
criteria for the currently assigned noncompensable evaluation 
and not that for the next highest 10 percent evaluation.  
Accordingly, the Board finds that a higher evaluation is not 
warranted for the Veteran's service-connected headaches.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the Veteran's 
headaches have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2008)




ORDER

Entitlement to service connection for nosebleeds, to include 
as secondary to service-connected sinusitis, is denied.

Entitlement to service connection for depression, to include 
as secondary to service-connected laryngitis, headaches, 
hearing loss, tinnitus, sinus infection, left inguinal 
herniorrhaphy, and/or otalgia, is denied.

Entitlement to a compensable evaluation for service-connected 
headaches is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


